DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

Response to Amendment
The Applicant’s amendment, filed 11/15/2021 along with the RCE, was received and entered. As the results, dependent claims 3 and 13 were cancelled. No new claims were added. Therefore, claims 1-2, 4-12 and 14-20 are pending in this application as this time.

Allowable Subject Matter
Claims 1-2, 4-12 and 14-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 	There are references which have been known to teach systems and methods of allowing a caller to provide a predetermined/alternative caller ID in a call setup to be transmitted to a called party via a telecommunications network for display as information bold and underlined portions of a system and a method for call placement over a publicly switched telephone network, as substantially described in and connected to each of the independent claims 1 and 11, which are repeatedly stated as followings:
	1. 	A system for call placement over a publicly switched telephone network, the system comprising a server, wherein the server is designed and configured to:
receive a first call from a first device to a first telephone number associated with the first device, wherein the first call is received over a publicly switched telephone network; 
identify the first device as a function of the first telephone number; 
prompt, at the first device, selection of at least a predetermined caller identification of a plurality of predetermined caller identifications; 
wherein transmitting call confirmation data to the first device further comprises transmitting a data packet over a network connection to the first device, wherein the data packet causes the first device to display call confirmation data to a user of the first device; 
receive, from the first device, a call initiation command as a function of the call confirmation data; and 
initiate a second call over the publicly switched telephone network to a second device, as a function of the call initiation command.

11. 	A method of call placement over a publicly switched telephone network, the method comprising:
receiving, at a server, a first call from a first device to a first telephone number associated with the first device, wherein the first call is received over a publicly switched telephone network; 
identifying, by the server, the first device as a function of the first telephone number; 
prompting, at the first device, selection of at least a predetermined caller identification of a plurality of predetermined caller identifications; 
transmitting, by the server, call confirmation data to the first device, wherein transmitting call confirmation data to the first device further comprises transmitting a data packet over a network connection to the first device, wherein the data packet causes the first device to display call confirmation data to a user of the first device; 

initiating, by the server, a second call over the publicly switched telephone network to a second device, as a function of the call initiation command.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: November 2021